Citation Nr: 0329459
Decision Date: 10/29/03	Archive Date: 02/11/04

DOCKET NO. 99-11 528A                       DATE OCT 29 2003

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for nicotine dependence;

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy from August 1963 to November 1997. He has further reported service in the Navy Reserve from November 1967 to December 1969.

This matter comes before the Board 6fVeterans' Appeals (Board) on appeal from a rating decision of February 1998 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for carcinoma of the larynx and for nicotine dependence. The veteran and his representative were notified of those decisions by RO letter of March 4, 1998, and the veteran filed a timely Notice of Disagreement.

A rating decision of November 19,2002, granted service connection for squamous cell carcinoma of the supraglottic larynx as residual to AO herbicide exposure, evaluated as 100 percent disabling, effective September 22, 1997, and as noncompensably disabling, effective October 1, 1998; granted service connection for hypothyroidism as secondary to service-connected squamous cell carcinoma of the supraglottic larynx, evaluated as 10 percent disabling, effective November 21, 2000; and denied eligibility to Dependants' Educational Assistance benefits; denied eligibility for special monthly compensation based upon aid and attendance or housebound status; and denied service connection for loss of teeth as due to radiation treatment. The claimant and his representative were notified of those determinations and of his right to appeal by RO letter of December 13,2002. The veteran has not filed a Notice of Disagreement as to any aspect of that rating decision as of the date of this decision. The only remaining issue in proper appellate status is that of service connection for nicotine dependence.

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of2000, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2097,. 98 (2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)]. This law eliminates the concept of a well-grounded claim, redefines the obligations of V A with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (the Court) in Morton v.

- 2 


West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).

Final regulations to effectuate the VCAA were published on August 29, 2001 with the same effective date of the VCAA, November 9,2000. Except for the amendment to 38 CFR § 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), effective August 29,2001, governing reopening of previously and finally denied claims, the provisions of this final rule apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date. As the instant appeal does not address a reopened claim, the revised regulations pertaining to reopened Claims are inapplicable to this appeal.

The record shows that the claimant and his representative were notified of the provisions of the VCAA by RO letter of November 27, 2001, which informed them of V A's duty to notify him of the information and evidence necessary to substantiate the claims for service connection for cancer of the larynx and for nicotine dependence, and to assist them in obtaining all such evidence. That letter also informed the claimant and his representative which part of that evidence would be obtained by the RO and which part of that evidence would be obtained by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify the claimant of what evidence he or she was required to provide and what evidence the VA would attempt to obtain). In particular, the letter advised the appellant that VA would assist him in obtaining such things as medical records, employment records, and records from other Federal agencies. The letter also informed the appellant that he must provide enough information to enable VA to get records.

The claimant and his representative were also provided a Supplemental Statement of the Case on December 13,2002, which informed them of the issue on appeal, the evidence considered, the adjudicative action taken, the pertinent law and regulations pertaining to service connection, the decision reached, and the reasons and bases for that decision. That Supplemental Statement of the Case also notified the claimant 

- 3 


and his representative of VA's duty to assist him by obtaining all evidence in the custody of military authorities or maintained by any other Federal, State or local government agency, as well as any medical, employment, or other non-government records which are pertinent or specific to that claim; and which the claimant identified and provided record release authorizations permitting VA to obtain those records. Further, that Supplemental Statement of the Case informed the claimant and his representative that should efforts to obtain records identified by the claimant prove unsuccessful for any reason which the claimant could remedy, the VA would notify the claimant and advise him that the ultimate responsibility for furnishing such evidence lay with the claimant.

In a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States Court of Appeals for the Federal Circuit invalidated the 30-day response period contained in38 C.F.R, § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. In the case now before the Board of Veterans' Appeals, the leter sent to te appellant in November 2001, included the misleading reference to the 30-day limit. However, development ofthe claim was not in fact limited to the30.:day period. In Novemebr 2002, for example, the RO obtained additional VA medical reports covering the period from July 1997 to November 2002, and the veteran was informed of the ongoing development. Because the development continued for for a year after the November 200 letter, and because the appellant was aware of the ongoing development, he was not disadvantaged by the misleading statement in the letter.

The Board finds that all relevant evidence necessary for an equitable disposition of the instant appeal has been obtained by the RO, and that VA's duty of notification to the claimant and his representative of required information and evidence and of its duty to assist him in obtaining all evidence necessary to substantiate the issue on appeal have been fully met. The RO has obtained the claimant's complete service medical and personnel records, as well as all private or V A medical evidence

-4 
identified by the claimant, and has obtained a Tobacco Product Use History Questionnaire from the claimant. The claimant has declined a hearing before an RO Hearing Officer or before the Board. The Board has not remanded the case for a VA examination to determine whether the claimant has a nicotine dependence because all of the evidence, including the veteran's own statements, a statement from his mother, and the private and VA medical evidence of record consistently shows that the claimant discontinued the use of tobacco products on July 23,1997, prior to receipt of his benefit application on September 22,1997.

Neither the appellant nor his representative have argued a notice or duty to assist violation under the VCAA, and the Board finds that there is no question that the appellant and his representative were fully notified and aware of the type of evidence required to substantiate the claim. In view of the extensive factual development in the case, as demonstrated by the record on appeal, the Board finds that there is no reasonable possibility that further assistance would aid in substantiating this appeal. For those reasons, further development is not necessary for compliance with the provisions of38 U.S.C.A. §§ 5103 and 5103A (West 2000).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the instant appeal has been obtained by the RO, and VA's duty of notification to the claimant of required information and evidence and of its duty to assist him in obtaining all evidence necessary to substantiate his claim have been fully met.

2. The veteran's application for VA disability benefits based upon the use of tobacco products during active service was received at the RO on September 22, 1997.

3. The documentary evidence of record shows that at the time of service entry, the claimant related that he had shortness of breath due to smoking 1 1/2 packs of cigarettes daily; that in a January 1998 Tobacco Product Use History Questionnaire,

- 5 


he stated that he started smoking at age 14; that he smoked 1 1/2 packs of cigarettes daily at the time of service entry; that he smoked 3 packs of cigarettes daily at the time of service separation; and that he continued to smoke until cancer of the larynx was diagnosed in July 1997.

4. The claimant does not have a service-connected disability which is attributed to the use of tobacco products during active service.

5. The record is devoid of findings or diagnoses of nicotine dependence in the claimant, and he is shown to have discontinued tobacco use in July 1997.

CONCLUSIONS OF LAW

1. Nicotine dependence was not diagnosed during active service, at the time of service separation, or at any time prior to the veteran's discontinuance of smoking in July 1997.

2. Nicotine dependence was not incurred or aggravated while on active duty, but is shown by credible evidence to have had its had its onset at age 14, more than three years prior to service entry. 38 U.S.C.A. § 1110,5103, 51O3A (West 2000);
38 C.F.R: §§ 3.102, 3.303(a),

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Evidence

The Board limits its review of the evidence to that which pertains to the single issue of service connection for nicotine dependence.

As noted, the veteran served on active duty with the United States Navy from August 1963 to November 1967.

The veteran's service medical records include a report of medical history prepared by the veteran at the time of service entry showing that he had been advised to have

- 6 

his tonsils removed; and that he had a history of shortness of breath. A physicians's summary of pertinent data cited the veteran's complaints, while noting shortness of breath (SOB), and that the veteran "smokes a lot: 1 1/2 packs a day." The veteran's report of service entrance examination is not available, and he must be presumed to have been without defects at service entry.

The service medical records show that the claimant was seen in September 1963 for an injected pharynx and enlarged tonsils, bilaterally, with exudates. In November 1963, the claimant sought treatment of tonsillitis, and examination disclosed bilateral tonsillar hypertrophy with follicular pockets of purulent material. The impression was bilateral follicular tonsillitis, and he was treated with Penicillin. He was again seen in December 1963 and was asymptomatic, but indicated that he wanted his tonsils removed. He was referred to the ENT Clinic, where a history of tonsillitis twice in the past six months was noted, and it was indicated that the veteran would be followed on an outpatient basis.

The veteran's service medical records show that he was subsequently seen in December 1963 for a mild erythema of the pharynx, assessed as pharyngitis, and a smear showed normal floras. An April 1964 hospital summary noted, by history, that the claimant had had repeated bouts of tonsillitis in recent years requiring treatment. In May 1964, he was seen for a cold and sore throat, diagnosed as acute tonsillitis, and exudation of the tonsils was shown. In September 1964, he reported to sick bay with complaints of a sore throat, while swollen and inflamed tonsils with exudates were noted, and he was treated with Penicillin. In October 1964, he was seen for a cold and sinus congestion, and in December 1964 he was seen for complaints of a sore throat. He was admitted to the sick bay aboard USS SACRAMENTO (AOE-I), treated for acute tonsillitis due to staphylococcus, and discharged after three days. In August and September 1965, the claimant was seen for complaints of a cold, and was noted to continue to have tonsillitis, with exudates. The veteran's service medical records show that he was subsequently seen in December 1966 for a sore throat, and his tonsils were shown to be enlarged.

In May 1967, his tonsils were shown to be injected, without exudates. His service medical records are silent for any other complaint, treatment, findings or diagnosis

- 7 

of throat pathology, and there was no diagnosis of nicotine dependence. The service medical records are silent for complaint, treatment, findings or diagnosis of a psychiatric disorder during the veteran's period of active service. The veteran's service separation examination, conducted in October 1967, disclosed that his head, neck, mouth, throat, lungs and chest were normal, a chest X-ray was normal, and his psychiatric evaluation was normal.

In September 1997, the claimant submitted an Application for VA Compensation and Pension benefits (VA Form 21-526) seeking service connection for throat cancer, with onset in January 1997, and further submitted a Statement in Support of Claim (VA Form 21-4138) in which he requested that his name be added to the list of individuals who have disabilities related to smoking, and indicated that he had throat cancer secondary to smoking while in the military_

The RO provided the claimant a Tobacco Product Use History Questionnaire in . December 1997, with a request that he complete and submit that document, and that he further complete and submit medical records release authorizations (VA Forms 21-4142). The claimant failed to complete and return the Tobacco Product Use History Questionnaire or to complete and submit the medical records release authorizations within 60 days.

A rating decision of February 1998 denied service connection for carcinoma of the supraepiglottic larynx, and denied service connection for nicotine dependence on the basis that those claims were not well grounded. The veteran and his representative were notified of those decisions and of his right to appeal by RO letter of March 4, 1998.

The veteran submitted a timely Notice of Disagreement with the denial of those claims, and further submitted a January 1998 lay statement from his mother in which she asserted that her son, the claimant, smoked cigarettes during his period of service from July 1963 to November 1969, and thereafter until July 1997, when he was diagnosed with cancer of the larynx. In addition, the claimant submitted the Tobacco Product Use History Questionnaire showing that he started smoking at age 14; that he smoked one pack of cigarettes daily before entering service; that he

- 8 
'.

smoked three packs of cigarettes daily while in service and at the time of service separation; and that he discontinued smoking cigarettes on July 23, 1997.

Private treatment records from M.D. Anderson Cancer Network - Tarrant County (Dr. D.C.D.), dated from October 1997 to December 1997, include an entry dated in October 1997 showing that the claimant had the usual history of smoking cigarettes for many years, quitting at the time of his diagnosis of cancer of the larynx; that he was further noted to have a strong family history of cancer, including a grandfather, grandmother, uncle and cousin; and that he had undergone a tonsillectomy in 1967.

A Statement. of the Case. was provided the claimant and his representative in April 1999 addressing the issues of service connection for carcinoma of the supraepiglottic larynx, and service connection for nicotine dependence. In his Substantive Appeal (VA Form 9), received in June 1999, the claimant declined a hearing before the RO or the Board.

By RO letter of November 27,2001, the veteran and his representative were informed that his claims for service connection for carcinoma of the larynx and for nicotine dependence had previously been denied as not well grounded, and that because of the enactment of the VCAA, those claims would be reviewed.

Information obtained from the service department in June 20.0 1 showed that the veteran served in the Republic of Vietnam from January 5 to March 21, 1965; and that there was no record of his exposure to herbicides.

In February 2000, the veteran submitted a claim for service connection for cancer of the larynx as residual to Agent Orange (AO) herbicide exposure. In an attachment, he related that during the period from 1964 to 1967, he served in the Tonkin Gulf aboard USS SACRAMENTO and USS VEGA (AF-59) off the Saigon and DaNang beaches while replenishing at sea and on land, and on land at a Marine base outside of Cho Lon, Vietnam.

The RO requested the veteran's complete service personnel records from the service department. His DD Form 214N shows that the claimant's military occupational

- 9 


specialty (MOS) was Storekeeper; that he had 3 years, 7 months of foreign or sea service; that he served aboard USS SACRAMENTO (AOE-l) from May 16,1964, to August 30, 1966; that he served aboard USS VEGA (AF-59) from August 31, 1966, to November 1, 1967; that he was authorized to wear the Armed Forces Expeditionary Medal (Viet Nam) for service aboard USS SACRAMENTO during the period from January 5 through March 21, 1996; that he was authorized to wear the Vietnam Service Medal for service aboard USS VEGA in the Vietnam area of operations; and that he was authorized to wear the Republic of Vietnam Campaign Medal with 60 device for service aboard USS VEGA during the period from August through October 1967.

In a Statement in Support of Claim (VA Form 21-4138), received in November 2001, the claimant stated that he-had no more evidence to submit, and reiterated his contention that he was exposed to AO herbicide while in Vietnam. He stated that he had to have his tonsils removed shortly after getting out of service; and that since his chemo and radiation therapy, his thyroid is permanently damaged.

By RO letter of March 19, 2002, the claimant was notified that service. connection could not be established for the claimed conditions as residual to AO herbicide exposure, and listed the conditions for which service connection could be presumptively granted as residual to AO herbicide exposure, including cancers of the lungs, bronchus, larynx and trachea.

In a Statement in Support of Claim (VA Form 21-4138), received in March 2002, the claimant stated that he had he had filed a claim in 1997 seeking service connection for cancer of the larynx and trachea. He further related that he had been diagnosed with skin cancer of the nose last year; that he had been told by the people at Waco that AO herbicide causes these types of cancer; that he was exposed to AO herbicide while he was in Vietnam; that because of his one year of chemotherapy and radiation treatment, he was unable to work very much, and no longer has a job; that the radiation permanently damaged his thyroid gland, requiring that he take medication; that his teeth were starting to go bad because of the radiation treatments; that he has another spot on the side of his face; and that he was claiming service connection for cancer of the larynx, trachea, and skin. As noted, the rating

- 10 
decision of November 19, 2002, granted service connection for squamous cell carcinoma of the supraglottic larynx as residual to AO herbicide exposure, evaluated as 100 percent disabling, effective September 22, 1997, and as noncompensably disabling, effective October 1, 1998; granted service connection for hypothyroidism as secondary to service-connected squamous cell carcinoma of the supraglottic larynx, evaluated as 10 percent disabling, effective November 21, 2000; and denied eligibility to Dependants' Educational Assistance benefits; denied eligibility for special monthly compensation based upon aid and attendance or housebound status; and denied service connection for loss of teeth as due to radiation treatment. The decision was not appealed, and the only remaining issue in appellate status is that of service connection for nicotine dependence.

VA outpatient treatment records from the V AMC, Dallas, dated from August 1997 to November 2002, show that the veteran was seen in August 1997, and reported that he was getting chemotherapy at M. D. Anderson Cancer Network; and that he had been asked to get a CT scan. An August 1999 assessment done in the VA ENT Clinic showed that examination disclosed a 5 mm. nonhealing ulcer that is indurated on the right nasal side wall with some extension of induration onto the nasal septum as well. The claimant stated that he had discontinued smoking. In September and November 2002, the claimant declined participation in a Smoking, Alcohol and Depression Research Study.

In a VA Form 646, received in March 2003, the claimant's representative asserted that the claimant is entitled to service connection for nicotine dependence because his preservice smoking increased during active service from one to three packs daily due to the stress he was under during active service.

II. Analysis

In order to establish service connection for claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2000); 38 C.F.R. § 3.303 (2002r If a chronic disease is shown in service, subsequent manifestations of

- 11 

the same chronic disease at any later date, however remote, may be service
connected, unless clearly attributable to intercurrent causes. However, continuity of
. .
symptoms is required where the condition in service is not, in fact, chronic or where
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2000); 38 C.F.R. § 3.303(a) (2002).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For claims filed before June 9, 1998, applicable law and VA regulations allow for service connection to be established for claimed nicotine-related diseases and disorders. See VA General Counsel Precedential Opinion VAOPGCEC 2-93; VAOPGCPREC 19-97; see also Davis v. West, 13 Vet. App. 178, 183 (1999). In addition, the VA's Under Secretary for Health has concluded that nicotine dependence may be considered a disease for VA compensation purposes. See USB Letter 20-97-14 (July 24, 1997). In the instant appeal, the record shows that the claimant's application for carcinoma of the larynx as due to smoking while on active duty was received on September 22, 1997.

Nicotine dependence is a disease for VA compensation purposes. See USB letter 20-97-14 (July. 24, 1997). A lay claimant is not competent to diagnoses nicotine dependence. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The record shows that the veteran does not have any service-connected disability which is related to the use of tobacco products during active service.

The Court has held that a lay individual, such as the claimant, is not competent to offer evidence that requires medical knowledge, such as the diagnosis or cause of a

- 12 


disability. See Ramey v. Brown, 9.Vet. App. 40 (1996); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App.492, 495 (1992). If such evidence is not competent, it cannot be probative. As causative factors of a disease amount to a medical question; only a physician's opinion would be competent evidence. Gowen v. Derwinski, 3 Vet. App. 286,288 (1992). A claimant's statements as to nexus are entitled to no probative weight. Layno v. Brown, 6 Vet. App. 465 (1994). The Court has held, however, that a veteran's statements are competent as to the onset and continuity of symptomatology, including pain. Heuer v. Brown, 7 Vet. App. 379,384 (1995); Falzone v. Brown, 8Vet. App. 398, 405 (l995).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability. See Caluza v. Brown, 7 Vet. App. 498 (1995), affirmed per curiam, 78 F.3d 604 (Fed. Cir. 1996); Brammer v. Derwinski,3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). In the instant appeal, the medical evidence includes no competent medical diagnosis of nicotine dependence in the claimant, and he does not a meet the minimum requirements for an allowance of service connection for such disability in the absence of such diagnosis. See, e.g., Degmetich v. Brown, 104 F .3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir.1998) [service connection may not be granted unless the claimed disability currently exists].

Under the statutory and case law, it is clear that a fundamental element of a claim for service connection is competent evidence of "current disability." See Rabideau and Brammer, supra. A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection. See Degmetich, supra. As the Court has held, the regulatory definition of "disability" is the ". . . impairment of earning capacity resulting from such diseases or injuries and their residual conditions. . . ." 38 C.F.R. Part 4, § 4.1 (2002); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). No such disability has been medically identified or clinically demonstrated or diagnosed in this case. Instead, the claimant has provided a statement that he discontinued smoking on July 23, 1997, and both private and VA medical records show that the claimant discontinued smoking at the time of his diagnosis of cancer of the larynx. A statement from the veteran's

- 13 
mother asserts that the veteran smoked until July 1997, when he was diagnosed with cancer of the larynx. Neither has the claimant asserted that he continues to smoke after July 23, 1997. The Board finds that the fact that the claimant stopped smoking on July 23, 1997, is not in dispute.

The documentary evidence of record shows that at the time of service entry, the claimant related that he had shortness of breath which was credibly attributed to his smoking 112 packs of cigarettes daily; that in a January 1998 Tobacco Product Use History Questionnaire, he stated that he started smoking at age 14; that he smoked 112 packs of cigarettes daily at the time of service entry; that he smoked 3 packs of cigarettes daily at the time of service separation; and that he continued to smoke until cancer of the larynx was diagnosed in July 1997.

While it is asserted on behalf of the veteran that his preservice smoking increased during active service from one to three packs a day due to stress, the service medical records are silent for complaint, treatment, findings or diagnosis of stress in the veteran during active service or at the time of service separation, and the postservice medical records show no findings of stress in the veteran.

The evidence in this case does not establish that the veteran currently has a nicotine dependence, and the evidence of record shows that nicotine dependence manifested by cigarette smoking was not present at the time of receipt of the veteran's original application on September 22, 1997.

Based upon the foregoing, and for the reasons and bases stated, the Board finds that in the absence of a current diagnosis of nicotine dependence in the claimant, service connection for nicotine dependence is not warranted. Accordingly, service connection for nicotine dependence must be denied.

In reaching its decision, the Board has considered the doctrine of reasonable doubt, however, as the evidence is not in equipoise, or evenly balanced, but is against the veteran's claim, the doctrine isnot for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 14 

ORDER

Service connection for nicotine dependence is denied.

G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

- 15 



